Citation Nr: 0528154	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  98-08 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture and scar of the left middle finger, currently 
evaluated as 10 percent disabling, including entitlement to a 
separate compensable rating for left middle finger 
superficial painful scar.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from February 1978 to April 
1982.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1997 by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A hearing was conducted with a hearing officer at the RO in 
June 1999. The veteran failed to report to a hearing 
scheduled in March 2000 at the RO. In May 2003, the Board 
remanded to the RO the issue of entitlement to an increased 
evaluation for residuals of a fracture and scar of left 
middle finger, and denied a claim of service connection for a 
nervous condition as secondary to the veteran's 
service-connected left middle finger fracture and scar 
residuals.  The sole remaining issue on appeal has been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Disability due to fracture of the left middle finger does 
not approximate amputation of the middle finger with 
metacarpal resection (more than one-half the bone lost).  

2. The veteran's superficial left middle finger scar is 
painful on examination.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 
percent for residuals of a fracture of the left middle finger 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71, Diagnostic Code (2002, 
2005).

2. The criteria for a separate compensable rating for left 
middle finger superficial painful scar are met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. 38 C.F.R. §§ 4.14, 4.118, 
Diagnostic Code 7804 (2002, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002). The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10 (2003). 
Disability of the musculoskeletal system is primarily the 
inability to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40 (2005).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995). 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45. Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant. Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. The joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and non 
weight-bearing and, if possible, with the range of the 
opposite undamaged joint. 38 C.F.R. § 4.59.

The Board notes that the rating criteria for ankylosis and 
limitation of motion of the fingers were revised while the 
claim was pending. See 67 Fed. Reg. 48,784-48,787 (July 26, 
2002). The Board will review old and new criteria and apply 
those more favorable to the veteran from the effective date 
of the amendment, which is August 26, 2002. See VAOPGCPREC 7-
03 (2003).

Prior to August 26, 2002, the rating criteria provided a 10 
percent rating for either favorable or unfavorable ankylosis 
of the middle finger of the hand (for both the major and 
minor hand). 38 C.F.R. § 4.71a, Diagnostic Code 5226 (2002). 
Extremely unfavorable ankylosis was rated as amputation, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5154 (2002). 
Amputation of the middle finger warranted a 10 percent rating 
if there was not metacarpal resection, at the proximal 
interphalangeal joint, or proximal thereto. A higher rating 
of 20 percent was not assigned for amputation of the middle 
finger unless there was metacarpal resection (more than one-
half the bone lost). 38 C.F.R. § 4.71a, Diagnostic Code 5154 
(2002).

Subsequent to August 26, 2002, the rating criteria for 
amputation were not changed, but the rating criteria for 
ankylosis of the fingers were changed, and a rating based on 
limitation of motion of the fingers was added. See 67 Fed. 
Reg. 48,784-48,787 (July 26, 2002). Under the new rating 
criteria, a 10 percent rating is still the maximum for either 
favorable or unfavorable ankylosis of the middle finger of 
either hand. 38 C.F.R. § 4.71a, Diagnostic Code 5226 (2005). 
In addition to ankylosis, the new rating criteria instruct 
that disability of the finger is to be considered under the 
amputation codes, and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand. Id. The 
maximum evaluation for limitation of motion of the middle 
finger is 10 percent, with evidence of a gap of one inch (2.5 
cm) or more between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible; or, with extension limited by more than 30 degrees. 
38 C.F.R. § 4.71a, Diagnostic Code 5229 (2005).

Compensable ratings can be assigned for associated limitation 
of motion of the wrist or forearm. 38 C.F.R. § 4.71a, 
Diagnostic Code 5206, 5207, 5208, 5214, 5215. 

According to the Rating Schedule in effect prior to August 
2002, Diagnostic Code 7803 provided a 10 percent evaluation 
if a superficial scar was poorly nourished with repeated 
ulceration. Diagnostic Code 7804 provided a 10 percent 
evaluation for superficial scars that were tender and painful 
on objective demonstration. Diagnostic Code 7805 for other 
scars indicated that other scars were to be evaluated based 
on the limitation of function of the part affected. 38 C.F.R. 
§ 4.118 (2002).

Pursuant to the revised Rating Schedule, a 10 percent rating 
is applicable under Diagnostic Code 7802 for a scar other 
than on the head, face, or neck, that is superficial and does 
not cause limited motion, if the area of the scar is 144 
square inches or greater. The revised Diagnostic Code 7803 
provides a 10 percent rating for scars that are superficial 
and unstable. A 10 percent rating is also applicable under 
Diagnostic Code 7804 for scars that are superficial, painful 
on examination. An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar. A superficial scar is one not associated with 
underlying soft tissue damage. Other scars are to be rated 
based on limitation of function of the part affected under 
Diagnostic Code 7805. 38 C.F.R. § 4.118 (2005).

The Board reviews the veteran's entire history as provided in 
the claims folder to determine whether a higher evaluation 
for a service-connected disability is warranted. See 38 
C.F.R. § 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995). However, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue. See 
Francisco v. Brown, 7 Vet. App. 55 (1994). In claims for 
increased evaluations for service-connected disabilities, 
current extent of disability is of primary concern. Id. 
Accordingly, in such claims, as the one here, the Board 
focuses upon contemporaneous evidence of the extent of the 
disability claimed.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2005). The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The U. S. Court of Appeals for 
Veterans Claims (Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321 in the first instance; however, the Board 
is not precluded from raising this question, and in fact is 
obligated to liberally review all evidence of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 
(1996). The Court further held that the Board must address 
referral under 38 C.F.R. §3.321 only where circumstances are 
presented which the Director of VA Compensation and Pension 
Service might consider exceptional or unusual. Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990). If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2005).

Analysis

Examination reports from 1997 and 2003 show a 10 degree 
valgus angulation deformity of the distal interphalangeal 
joint of the left middle finger, a 25 degree flexion 
contracture of the left middle finger distal interphalangeal 
joint (DIP), and a full range of motion of the 
metacarpophalangeal and proximal interphalangeal joints of 
the left middle finger. The veteran can not extend the DIP 
joint of his left middle finger actively, but passively it 
can be extended to 0 degrees. 


The veteran has been awarded the maximum 10 percent schedular 
evaluation under either version of Diagnostic Code 5226 for 
ankylosis of the middle finger.  This evaluation has been in 
effect since 1982.  Although this evaluation was not 
protected at the time of the 1997 rating that is the basis 
for the appeal, it has now been in effect for more than 20 
years and is now protected.  See 38 U.S.C.A. § 110 (West 
2002); 38 C.F.R. § 3.951(b) (2005).  As the veteran has been 
assigned the maximum schedular evaluation provided by 
Diagnostic Code 5226, the Board must consider whether the 
veteran is entitled to a higher, or a separate compensable, 
evaluation under any other applicable diagnostic codes. See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).

The Board conclude that the veteran does not have disability 
approximating amputation of the left middle finger (long 
finger) with metacarpal resection (more than half of the bone 
lost), to warrant a 20 percent rating under Diagnostic Code 
5154. (Diagnostic Code 5154 has not changed.) The 1997 and 
2003 examination report descriptions above are probative; the 
veteran retains sufficient function of the left middle finger 
to bring the left middle finger to within 2 inches of the 
transverse fold of the left hand. The muscle strength of his 
left handgrip muscles is 5/5 or 4/5 according to those 
examinations.  Note (3) for the Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of The 
Hand, at new 38 C.F.R. § 4.71a (2005), indicates that even if 
both the metacarpophalangeal and proximal interphalangeal 
joints of a digit are ankylosed, it is evaluated as 
amputation without metacarpal resection. 

The Board concludes that a higher rating under old 
38 C.F.R. § 4.71a, based on ankylosis of multiple fingers, or 
under new 38 C.F.R. § 4.71a, based on limitation or ankylosis 
of multiple digits, is not warranted. He does not have 
limitation of motion or ankylosis of his other fingers 
(including his thumb).  At the time of the September 1997 VA 
examination, he could touch his other fingers to the median 
transverse fold of the palm of his left hand. 

The Board also concludes that under the NOTE to new 
Diagnostic Code 5226, which indicates that there can be an 
additional evaluation for resulting limitation of overall 
function of the hand, an additional evaluation is not 
warranted.  On VA examination in September 1997, the veteran 
reported pain radiating to the hand, worse with driving a car 
for more than 30 minutes. He could touch his thumb to each of 
his fingers of his left hand, except for the left middle 
finger. Grasping objects was 5/5, which was normal. He 
testified in June 1999 that when he carries a bundle with his 
left hand, he has to drop it because it causes him a lot of 
pain, that he can not drive with both hands, and that his 
hand is useless due to his finger. On VA examination in May 
2003, he indicated that a flare-up would be precipitated by 
driving long distances, lifting 5 gallons of water, and 
lifting children's school bags. He indicated that that flare-
ups are alleviated with mediations, a brace on the finger for 
protection, and applying liniment on the finger and hot water 
showers, and that he has occasional numbness and tremors. On 
examination, the muscle strength of his left handgrip muscles 
was 4/5. He had no muscle atrophy of the thenar or hypothenar 
areas of the left hand. There was no ape hand or griffin claw 
deformity, and he could spread his fingers and do the 
reverse. He could open and close the hand. We find the 
clinical findings in these examination reports, by trained 
health care providers, to be more probative than the 
veteran's complaints and testimony. 

The Board also concludes that there is no impairment of the 
wrist or forearm due to the finger fracture to warrant 
compensation under Diagnostic Code 5206, 5207, 5208, or 5215. 
The veteran stated on VA examination in 1997 that he has 
radiation of pain to his left forearm associated with 
numbness. However, the wrist had a full range of motion on 
that examination. His grip strength is 5/5 or 4/5. 

The analysis above has applied 38 C.F.R. §§ 4.40, 4.45 by 
considering the effect of factors such as pain, weakness, and 
muscle atrophy where appropriate above. The Board also notes 
that the September 2003 VA examiner indicated that the 
veteran touched the tip of his thumb to his middle finger. 
The examiner also stated that when he performed the DeLuca 
examination, the veteran "could not" do it, but that if the 
veteran could not do it, he would have muscle atrophy, which 
he did not have. Based on diagnostic codes under old and new 
38 C.F.R. § 4.71a, the Board finds that no additional 
compensation is warranted. The preponderance of the evidence 
shows that the veteran has no more than ankylosis of the left 
middle finger.  The benefit of the doubt doctrine does not 
apply.  Gilbert.

The Board concludes, however, that the criteria are met for a 
compensable rating both under old and new 38 C.F.R. § 4.118, 
Diagnostic Code 7804. The veteran has a superficial scar on 
the dorsum of his left middle finger, on the DIP joint. The 
VA examiner in September 2003 stated that there was moderate 
pain on the scar on examination. The Board accepts this 
description as meeting the old and new criteria of Diagnostic 
Code 7804.

The Board also reviewed old and new 38 C.F.R. § 4.118, whose 
other potentially relevant codes are listed above in the law 
and regulations section, for additional entitlement 
potential, and finds no basis for additional entitlement. The 
Board accepts the 2003 VA examiner's report that the scar 
measured completely 8 centimeters long by 1 centimeter wide, 
that the scar was not unstable, and that there was no 
ulceration or breakdown of the skin of the scar.  I conclude 
that the scar area does not exceed 144 square inches, that it 
is does not have repeated ulceration, and that it is not 
unstable. Rating the scar based on limitation of function of 
the part affected or an affected part would violate 
38 C.F.R. § 4.14 (evaluating the same disability under 
various Diagnostic Codes is to be avoided), so an additional 
compensable rating per Diagnostic Code 7805 is not warranted. 

Finally, in this case, the RO has considered and decided 
against referral for an extraschedular rating. The veteran 
has alleged that he has interference with employment; 
specifically, in his June 1998 VA Form 9, he stated that his 
daily, constant pains have affected his job performance. The 
ratings assigned are for occupational impairment. 
38 U.S.C.A. § 1155.  In this case, the evidence does not show 
marked interference with employment or frequent 
hospitalizations due to the service-connected disability.  
Accordingly, the Board finds no basis for further action with 
respect to the issue of extraschedular evaluation.

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted. VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  

VA has satisfied its duty to notify.  In a March 2002 letter, 
the veteran was informed of what was needed to support his 
claim.  A July 2003 letter also told him what evidence he 
should provide, and what evidence VA would obtain.  The 
veteran was also provided the text of 38 C.F.R. § 3.159, from 
which the Court took the fourth element of notification, in 
the April 2002 and February 2004 supplemental statements of 
the case. Thus, in sum, the claimant was specifically advised 
of the type of evidence that would establish the claim.  The 
claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim, and notice of how the claim was still 
deficient.   

The Board acknowledges that the section 5103(a) notice was 
sent to the veteran after the RO's December 1997 decision 
that is the basis for this appeal.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was already decided - and appealed -- by the time the VCAA 
was enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the Section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which he has been given in this case.  The notice 
and the process carried out during the course of the claim 
provided the claimant with a meaningful opportunity to 
participate effectively in the processing of the claim by VA.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made reasonable efforts 
to develop the record.  VA examinations were conducted in 
1997 and 2003.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.   

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise the claimant to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 

ORDER

A disability rating in excess of 10 percent for residuals of 
a fracture and scar of the left middle finger is denied.

A separate compensable rating for left middle finger 
superficial painful scar is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


